PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HORACE GARY WADE, JR.; SAMUEL            
MITCHELL BECK; MICHAEL WAYNE
HARRIS; GENEVA GEORGE GUNTON;
DAVID TRENT TROXEL; FRED CALVIN
GEORGE; MARCUS E. SANDERS;
DEBORAH HARRIS CRISCO; E. FRED
SANDERS; HEYWARD JACKSON CANTY,
JR.; RODERICK NEIL BECK; F.
WILLIAM HARRIS; THOMAS W.
TRIMINAL; CLAIRE SANDERS WILSON,
Individually and ex rel. the Catawba
Indian Nation,
                 Plaintiffs-Appellees,
                 and
                                            No. 03-2245

BRANDY HARRIS WILSON; BOB
TRIMINAL,
                       Plaintiffs,
                  v.
GILBERT BLUE; EVANS M. GEORGE;
CARSON T. BLUE; CLAUDE AYERS;
DEWEY ADAMS; WANDA GEORGE
WARREN,
            Defendants-Appellants,
                 and
                                         
2                            WADE v. BLUE


FOXX E. AYERS; SPECIAL PROPERTIES       
MANAGEMENT, INCORPORATED,
                       Defendants.
WILLIAM C. BOYD; UNITED STATES OF
AMERICA,
                Parties in Interest.
                                        

SECRETARY OF THE INTERIOR,
                              Movant.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
Julian Abele Cook, Jr., Senior District Judge, sitting by designation.
                         (CA-98-2584-0-17)

                     Argued: February 26, 2004

                      Decided: May 26, 2004

         Before WILKINSON and KING, Circuit Judges,
and William D. QUARLES, Jr., United States District Judge for the
           District of Maryland, sitting by designation.



Reversed and remanded by published opinion. Judge Wilkinson wrote
the opinion, in which Judge King and Judge Quarles joined.


                             COUNSEL

ARGUED: Jerry Jay Bender, BAKER, RAVENEL & BENDER,
L.L.P., Columbia, South Carolina, for Appellants. James Donovan
Mosteller, III, THE MOSTELLER LAW FIRM, L.L.C., Barnwell,
South Carolina, for Appellees. ON BRIEF: Robert Jones, Rock Hill,
South Carolina, for Appellants.
                             WADE v. BLUE                              3
                              OPINION

WILKINSON, Circuit Judge:

   This case arises out of a governance dispute between members of
the Catawba Indian Tribe of South Carolina. Plaintiffs, individual
members of the Tribe, filed suit in federal court against defendants,
who are also members of the Tribe and who control the Tribe’s Exec-
utive Committee. The essence of plaintiffs’ complaint was that defen-
dants had exerted improper control over the Tribe’s assets and other
affairs. Defendants filed a motion to dismiss plaintiffs’ complaint for
lack of subject matter jurisdiction, but the district court denied the
motion. Because we find that the South Carolina state courts possess
exclusive jurisdiction over this intra-tribal dispute, we reverse that
judgment.

                                   I.

   During the 1980s and early 1990s, the Catawba Indian Tribe was
involved in land-related lawsuits against the United States and the
State of South Carolina. See generally 25 U.S.C. § 941(a)(4) (2001)
(describing the historical background of the Tribe and its land claims
against the United States and South Carolina). However, in 1993 the
Tribe ended this extended litigation by entering into a Settlement
Agreement with the United States and South Carolina. The Settlement
Agreement was implemented through both federal and state legisla-
tion. See 25 U.S.C. § 941 ("Federal Act"); S.C. Code Ann. § 27-16-20
(2003) ("State Act"). Pursuant to the Federal Act, the Settlement
Agreement and the State Act "shall be complied with in the same
manner and to the same extent as if they had been enacted into Fed-
eral law." 25 U.S.C. § 941b(a)(2).

   As part of the settlement, the federal and state governments were
to pay a total of $50 million in trust to the Tribe, in return for extin-
guishment of past and future land claims. See id. §§ 941c(a), 941d;
S.C. Code Ann. §§ 27-16-50(A), 27-16-60. The Settlement Agree-
ment and its implementing statutes also established certain require-
ments for the Tribe and its leadership, such as requiring the Tribe to
adopt a new constitution, see 25 U.S.C. § 941f(a); to submit a base
membership roll to the Secretary of the Interior, see id. § 941e; and
4                            WADE v. BLUE
to conduct elections, see id. § 941g(d). Furthermore, the Settlement
Agreement and its implementing legislation provided a transitional
governing structure for the Tribe until a new tribal constitution could
be passed. See, e.g., id. § 941f. Most relevant for this case, § 12.7 of
the Settlement Agreement recognized the Tribe’s authority to create
its own Tribal court, but it provided in the interim that if no Tribal
court is created, "the State [of South Carolina] shall exercise jurisdic-
tion over all civil and criminal causes arising out of acts and transac-
tions occurring on the Reservation or involving members of the
Tribe." See also S.C. Code Ann. § 27-16-80(H) (codifying identical
language).

   Plaintiffs are fourteen individual members of the Tribe and of the
Tribe’s General Council. The General Council consists of all mem-
bers of the Tribe qualified to vote, and one of its responsibilities is
to elect the officers of the Executive Committee. Defendants are five
members of the Tribe who serve on the Executive Committee, and a
sixth member who is the Executive Director and Chief Financial Offi-
cer of the Tribe. According to plaintiffs, the Executive Committee is
charged with handling the day-to day matters for the Tribe, in addi-
tion to other matters that the General Council may delegate to it.

   Following the 1993 Settlement Agreement, plaintiffs and defen-
dants became embroiled in a dispute over the governance of the Tribe
and its assets. Plaintiffs claim that defendants have exercised unautho-
rized control over the Tribe’s affairs and have violated provisions of
the Settlement Agreement and the Federal and State Acts. For exam-
ple, plaintiffs allege that defendants have failed to hold meetings; to
provide mandatory accountings of the Tribe’s income, property, and
government-disbursed trust funds; to submit a membership roll; and
to promulgate a new constitution. In addition, defendants allegedly
failed to hold elections after their terms expired, refused to acknowl-
edge the results of two 2002 elections by a quorum of the General
Council, and accepted salaries and other benefits without approval by
the General Council.

  Based on these allegations, plaintiffs filed suit in federal court.
They now seek to obtain a declaratory judgment that defendants are
without any power to lead the Tribe; an accounting of all of the
Tribe’s funds and expenditures from 1993 to the present; and dam-
                               WADE v. BLUE                                 5
ages from the defendants’ alleged breach of contract by violating
numerous provisions of the Settlement Agreement. Ultimately, plain-
tiffs wish to have the defendants removed from power and to have
other individuals — those allegedly elected by a quorum of the Gen-
eral Council in 2002 — named as the new officers of the Executive
Committee.

   In their second amended complaint, plaintiffs asserted jurisdiction
"pursuant to 28 U.S.C. § 1331, Rules 57 and 65 F.R.C.P., 25 U.S.C.
§ 941 et seq., and [28] U.S.C. § 2201." Defendants filed a Rule
12(b)(1) motion to dismiss plaintiffs’ complaint for lack of subject
matter jurisdiction. In the alternative, defendants filed a Rule 12(b)(6)
motion to dismiss plaintiffs’ breach of contract claim because the
Tribal Constitution does not constitute an enforceable contract
between the Tribe and its members. The district court granted the
motion to dismiss plaintiffs’ breach of contract claim, but it denied
the Rule 12(b)(1) motion to dismiss the complaint for lack of jurisdic-
tion. The court found that plaintiffs’ claims, as they required interpre-
tation of the Federal Act, were predicated on the court’s federal
question jurisdiction under 28 U.S.C. § 1331. Defendants now appeal
this jurisdictional ruling.1
  1
    Although neither party contests the issue, we note that we have juris-
diction to hear this appeal under the collateral order doctrine. See Cohen
v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949). Congress rati-
fied the sovereign Tribe’s decision to have exclusive state court jurisdic-
tion over intra-tribal suits like this one until the Tribe establishes its own
court system. The question of whether there is federal jurisdiction over
this suit is independent of the merits of plaintiffs’ claims, and the district
court has resolved the issue in favor of federal jurisdiction after full con-
sideration. Were we to deny review and thus force the members of the
Tribe to litigate their claims in federal court, we would irreparably
deprive the Tribe of the exclusive state court forum authorized for such
disputes. In short, the entire benefit of the Tribe’s bargain in the Settle-
ment Agreement and its implementing statutes would be lost. The impor-
tance of granting review at this time is clear in light of the significant
federal policy of Indian self-determination and tribal autonomy, which
the Supreme Court has held is undermined by forcing tribes into foreign
forums other than the ones they have selected through the exercise of
their sovereignty. See, e.g., Santa Clara Pueblo v. Martinez, 436 U.S. 49,
59-60 (1978); see also Crowe v. E. Bank of Cherokee Indians, Inc., 584
F.2d 45, 45-46 (4th Cir. 1978) (following Martinez).
6                             WADE v. BLUE
                                    II.

   Defendants contend that the Settlement Agreement and its imple-
menting statutes confer exclusive jurisdiction on the South Carolina
state courts to resolve intra-tribal disputes such as the present one.
Thus they claim that the district court erred in accepting jurisdiction
over plaintiffs’ complaint.

   It is a fundamental precept of our constitutional structure that Con-
gress may, in its discretion, grant, withhold, or otherwise limit the
jurisdiction of the lower federal courts. See Palmore v. United States,
411 U.S. 389, 400-02 (1973); Lockerty v. Phillips, 319 U.S. 182, 187-
88 (1943). A corollary to this rule is that Congress may, by exercising
its constitutional prerogative to withhold federal court jurisdiction
over a particular claim, confer exclusive jurisdiction upon state courts
to enforce federal law. See Gulf Offshore Co. v. Mobil Oil Corp., 453
U.S. 473, 478 n.4 (1981); see also Int’l Science & Tech. Inst., Inc. v.
Inacom Communciations, Inc., 106 F.3d 1146, 1158 (4th Cir. 1997)
(enforcing Congress’s grant of exclusive state court jurisdiction over
a federal right of action). Indeed, under our system of federalism,
state courts of general jurisdiction are presumed to have jurisdiction
to enforce federal law unless Congress directs otherwise, and these
courts are surely competent to handle such claims. See Tafflin v.
Levitt, 493 U.S. 455, 458-59 (1990); Charles Dowd Box Co. v. Court-
ney, 368 U.S. 502, 507-08 (1962); Claflin v. Houseman, 93 U.S. 130,
136-37 (1876). Congress’s authority to create exclusive state court
jurisdiction over tribal matters therefore cannot be doubted.

   The only question we must decide, then, is whether the Settlement
Agreement and the Federal and State Acts provide for exclusive state
court jurisdiction over plaintiffs’ intra-tribal dispute.2 Section 12.7 of
the Settlement Agreement provides:
    2
    Because we find that suits such as the present one are cognizable only
in South Carolina state courts pursuant to the Settlement Agreement and
its implementing legislation, we need not address the district court’s
finding that there is federal question jurisdiction under 28 U.S.C. § 1331.
As we ruled in Inacom Communications, 106 F.3d at 1154-55, a specific
limitation on federal court jurisdiction, such as we confront here, over-
rides the general grant of federal jurisdiction in § 1331.
                             WADE v. BLUE                              7
    If no Tribal Court is established by the Tribe, the State shall
    exercise jurisdiction over all civil and criminal causes aris-
    ing out of acts and transactions occurring on the Reservation
    or involving members of the Tribe. . . .

(Emphasis added.) The State Act contains an identical provision, vest-
ing jurisdiction in the South Carolina state courts for "all civil and
criminal causes" involving Tribe members. See S.C. Code Ann. § 27-
16-80(H).

  Moreover, Congress ratified this selection of a state forum in the
Federal Act:

    In the administration of this subchapter:

         (1) All matters involving tribal powers, immuni-
         ties, and jurisdiction, whether criminal, civil, or
         regulatory, shall be governed by the terms and pro-
         visions of the Settlement Agreement and the State
         Act, unless otherwise provided in this subchapter.

25 U.S.C. § 941h(1). Congress likewise provided that "all matters
pertaining to governance . . . of the reservation . . . shall be governed
by the terms and provisions of the Settlement Agreement and the
State Act." Id. § 941h(2). And, as noted above, Congress mandated in
§ 941b(a)(2) that the Settlement Agreement and the State Act "are
approved, ratified, and confirmed by the United States" and must be
treated as if they were enacted as federal law.

   Taken together, these provisions permit but one conclusion: the
Tribe determined, and Congress and the South Carolina legislature
agreed, that all civil matters involving the Tribe’s members are to be
brought in state courts where, as here, no Tribal court is established.
And this interpretation is confirmed by the context in which the provi-
sion for mandatory state court jurisdiction in § 27-16-80(H) arises.
Section 27-16-70 of the State Act provides that the Tribe may create
a Tribal court with criminal jurisdiction over its reservation and its
members. See S.C. Code Ann. § 27-16-70(B). If created, the Tribal
criminal court is permitted to have concurrent jurisdiction with the
8                            WADE v. BLUE
state courts over state criminal laws, and exclusive jurisdiction over
tribal laws. See id. § 27-16-70(B)(2). Section 27-16-80 then provides
that the Tribe may create a Tribal court with civil jurisdiction over
certain types of claims. See id. § 27-16-80(A). For example, the State
Act allows the Tribal court to have concurrent jurisdiction over some
types of contract and tort claims involving the Tribe, its members, and
activities on its reservation. See id. §§ 27-16-80(A)(1), (A)(2), and
(B). And, most relevant for this case, the statute allows the Tribal
court to be vested with jurisdiction "over internal matters of the
Tribe," a jurisdiction which "must be exclusive." Id. §§ 27-16-
80(A)(3) and (B) (emphasis added).

   These elaborate provisions for the jurisdiction of the Tribal court
are followed, in § 27-16-80(H), by a general, stop-gap declaration that
"if no Tribal Court is established by the Tribe, the State shall exercise
jurisdiction over all civil and criminal causes arising out of acts and
transactions occurring on the Reservation or involving members of
the Tribe." This provision refers back to both § 27-16-70 and § 27-16-
80, making clear that until a Tribal court can be created with criminal
and civil jurisdiction, the interim arrangement is for the state courts
to handle "all civil and criminal" claims.

   Viewed in this context, it is apparent that the Tribe intended to
grant exclusive state court jurisdiction as a simple, transitional provi-
sion, until it could create a Tribal court. And it is revealing that the
type of claim involved here — a quintessentially internal matter deal-
ing with the governance of the Tribe — would be handled exclusively
in Tribal court if such a court were established. See id. § 27-16-30(8)
(defining "Internal Matters" as including, inter alia, "the relationship
between the Tribe and one or more of its members [and] the conduct
of Tribal government over members of the Tribe"). There is simply
no role granted to the federal courts to adjudicate internal tribal mat-
ters, whether or not the Tribe has created its own court to handle such
claims.

  Plaintiffs protest, however, that § 27-16-80(H) of the State Act is
merely a waiver of the Tribe’s sovereign immunity in South Carolina
courts, rather than an exclusive grant of jurisdiction to the state
courts. To begin with, § 27-16-80(H) does not even speak in terms of
sovereign immunity. It does not address simply those claims against
                            WADE v. BLUE                              9
the Tribe as sovereign, but rather all "causes arising out of acts and
transactions occurring on the Reservation or involving members of
the Tribe." S.C. Code Ann. § 27-16-80(H). Moreover, plaintiffs’ con-
tention ignores entirely that a separate provision of the State Act
details at length under which circumstances the Tribe waives its sov-
ereign immunity. See id. § 27-16-80(F). Section 27-16-80(H) thus
cannot be construed as a waiver of all sovereign immunity, without
reading the more particularized waiver of immunity in § 27-16-80(F)
out of the statute or bringing the two provisions into irreconcilable
conflict.

   We therefore conclude that the Settlement Agreement and its
implementing legislation provide for exclusive state court jurisdiction
over plaintiffs’ claims. We cannot fail to enforce the Tribe’s choice
of a state forum without ignoring Congress’s mandate and without
undermining the substantial federal policy of promoting Indian self-
government and tribal sovereignty. See Santa Clara Pueblo v. Marti-
nez, 436 U.S. 49, 59-60 (1978). The selection of a judicial forum to
handle intra-tribal disputes under § 12.7 of the Settlement Agreement
and its implementing legislation can only be viewed as an exercise of
the Tribe’s sovereign power, pursuant to this federal policy. We are
accordingly obliged to give effect to the Tribe’s determination as rati-
fied by Congress.

                                  III.

   For the foregoing reasons, the judgment of the district court is
reversed and remanded with instructions to dismiss the complaint for
want of jurisdiction.

                                         REVERSED AND REMANDED